UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT

                                  _________________________

                                         No. 02-20238
                                    SUMMARY CALENDAR
                                  _________________________

UNITED STATES OF AMERICA

                       Plaintiff - Appellee

 v.

THOMAS CHERIAN, also known as Selvoy

                       Defendant - Appellant

______________________________________________________________________________

                     Appeal from the United States District Court
                          for theSouthern District of Texas
                                (H-00-CR-498-ALL)
______________________________________________________________________________
                                  January 22, 2003

Before REYNALDO G. GARZA, HIGGINBOTHAM, and BENAVIDES, Circuit Judges.

REYNALDO G. GARZA, Circuit Judge:1

       In this appeal we review the jury trial conviction of Defendant Thomas Cherian for using

a facility of interstate commerce to entice a minor to engage in sexual activity, a violation of 18

U.S.C. § 2422(b). For the following reasons, we affirm the district court’s judgement.

                        I. FACTUAL & PROCEDURAL BACKGROUND



       1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                 -1-
       Special Agent Geoffrey Binney, of the Federal Bureau of Investigation (“FBI”), was

responsible for supervising an FBI violent crime squad in Houston specializing in Internet crimes

against children. The unit was part of the national initiative known as “Innocent Images.” FBI

investigators assigned to such units operate “online” in an undercover capacity and engage in

conversations with individuals dealing in the transmission of child pornography and persons

attempting to arrange meetings between adults and minors.

       The FBI operatives are subject to a series of agency guidelines that restrict the nature of

their contact with potential violators. For example, agents may not escalate any type of sexual

conversation and are prohibited from initiating conversation except in special circumstances.

       On June 9, 1999, Agent Binney was operating online in a “chat room” entitled “Mom and

Daughter Sex.” Agent Binney was posing as a thirteen-year-old girl named “Jennie” using the

screen name “Tammie13" when he was contacted by an individual using the screen name “Yesis.”

After a brief initial “chat,” their online conversation was moved to an IQC internet system, at

which time “Yesis” began using the screen name “Selvoy” and “Tammie13" began using the

screen name “Jennie.”

       For the next thirteen months, “Selvoy,” who was later discovered to be Thomas Cherian,

corresponded via the internet with various FBI agents posing as thirteen-year-old “Jennie.” Their

conversations involved discussions of sexual preferences, sexual experiences, and plans to meet

for the purpose of having sex.

       On July 7, 2000, Cherian was arrested when he arrived for a planned sexual rendevous

with “Jennie.” Thereafter, Cherian was indicted in the United States District Court for the

Southern District of Texas. He was charged with a violation of 18 U.S.C. § 2422(b), to wit, using


                                                -2-
the mail or any means or facility of interstate or foreign commerce to entice or coerce a minor to

engage in sexual activity.

         Cherian was tried before a jury. The district court instructed the jury on the defense of

entrapment, but the jury rejected the defense and convicted Cherian. The district court denied

Cherian’s motion for judgement of acquittal and sentenced him to 366 days of imprisonment and

three years of supervised release. On July 18, 2002, this Court denied release pending appeal, and

this appeal followed.

                                  II. The Entrapment Jury Instruction

         On appeal, Charian argues that the jury instruction on entrapment was deficient, in that it

inadequately defined the predisposition element of the entrapment defense. As Cherian correctly

notes, this issue is subject to plain-error review because his attorney did not object to the court’s

instruction at the time it was given. See United States v. McClatchy, 249 F.3d 348, 357 (5th Cir.),

cert. denied, 122 S. Ct. 217 (2001).

         As this Court has stated, “[a] trial judge has ‘substantial latitude in tailoring his [or her]

instructions as long as they fairly and adequately cover the issues presented in the case.’” United

States v. Hudson, 982 F.2d 160, 162 (5th Cir. 1993)(quoting United States v. Kimmel, 777 F.2d

290, 293 (5th Cir. 1985), cert. denied, 476 U.S. 1104 (1986)). Error in a jury charge is plain only

when, considering the entire charge and evidence presented against the defendant, there is a

likelihood of a grave miscarriage of justice. United States v. Sellers, 926 F.2d 410, 417 (5th Cir.

1991).

         The entrapment instruction that was given reads as follows:

         When the government induces a person to commit a crime that he normally would not
         have committed, he has been entrapped and is not guilty. This is different from merely

                                                    -3-
       furnishing him with an opportunity to do something that he was going to do anyway. In
       this case, the government must prove beyond a reasonable doubt that Charian was ready,
       willing and likely to entice or – that should be persuade to be consistent. To persuade
       someone under 17 into sex acts even had the government left him alone. If the government
       does not prove this, you must find Cherian not guilty.

       Cherian submits that the fatal defect in the above instruction was that it did not focus the

jury’s attention on his disposition before he was contacted by government agents. Appellant

points to the Supreme Court’s decision in Jacobson v. United States, 503 U.S. 540, 549 (1992),

which states that “[t]he prosecution must prove beyond [a] reasonable doubt that the defendant

was predisposed to commit the criminal act prior to first being approached by government

agents.” Cherian contends the instruction that was given constitutes plain error because the

evidence indicates he was not predisposed to have sexual contact with a minor before he began

the correspondence with government agents. According to Appellant, the reference to readiness

and willingness in the instruction given by the court could have been interpreted by the jury as a

direction to focus on his disposition at the time of, rather than prior to, the government’s

involvement.

       Cherian argues that the court should have given the Fifth Circuit’s pattern instruction on

entrapment because the pattern instruction directs the jury’s attention to the defendant’s

disposition before the government became involved.2 The pattern instruction directs the jury to

reject an entrapment defense if it finds beyond a reasonable doubt that “before anything at all

occurred respecting the alleged offense involved in this case, the defendant was ready and willing

to commit a crime such as charged in the indictment, whenever opportunity was afforded, and


       2
          Interestingly, in the district court, the Government requested the Fifth Circuit pattern
instruction on entrapment, while Cherian and the court agreed that the alternative instruction –i.e.,
the one that was actually given– was preferable.

                                                 -4-
that government officers or their agents did no more than offer the opportunity . . . .” Fifth Circuit

Pattern Jury Instruction (Criminal Cases), No. 1.28 (2001).

       Though he submits that the pattern instruction would have been proper due to its focus,

temporally, on the defendant’s disposition prior to government involvement, Cherian is not

asserting that the alleged error stems from the district court’s failure to give the pattern

instruction on entrapment. Rather, as stated above, he is arguing that the trial court’s instruction,

as given, prevented the jury from considering appellant’s defense of a lack of predisposition.

       The record reveals that the first online encounter between Cherian and “Jennie” occurred

when Cherian contacted “Jennie” in an internet chat room entitled “Mom and Daughter Sex.” The

chat room was “predicated” for FBI purposes due to its emphasis on sexual conversations

between women and young females. Cherian claims that he never “entered” the chat room, but,

rather, that he contacted “Jennie” using Mirc, an internet “chat” software program. Even

assuming Cherian did not enter the chat room, as he asserts, it is still unclear how Cherian’s

contact with “Jennie” came about –i.e., the record does not provide a coherent account of how,

exactly, the Mirc system works. However, from Cherian’s limited description of Mirc software, it

is clear that, even if he did not enter the predicated chat room, he knew –or could have known–

that “Jennie” was operating in the “Mom and Daughter Sex” chat room.3 Additionally, it is

undisputed that Cherian initiated the contact, and that “Jennie” told Cherian she was thirteen-

years-old.

       During their initial “chat,” Cherian questioned Jennie about her sexual experiences, asked



       3
        Cherian testified that, when contacting a person using Mirc, the program “will list all the
chat rooms that person is in.” Record Vol. 5, p.248.

                                                  -5-
her where her parents were and whether she was alone, offered to pick her up so that they could

have oral sex, and suggested that if all went well, they could meet again the next weekend to “go

all out.”

         The entrapment instruction given by the court directed the jury not to convict Cherian

unless it found that he was “ready, willing and likely to . . . persuade someone under 17 into sex

acts even had the government left him alone.” Although the instruction does not have the

temporal focus found in the Fifth Circuit pattern instruction, it did direct the jury to determine

whether Cherian was ready, willing and likely –i.e., disposed– to commit the criminal act absent

government intervention.

         We believe this instruction fairly and adequately covered the issue presented in the case.

See Hudson, 982 F.2d at 162. Furthermore, when the entire jury charge is considered in

combination with the evidence presented at trial, Cherian has not established that the entrapment

instruction resulted in the likelihood of a grave miscarriage of justice. See Sellers, 926 F.2d at

417. We therefore hold that the entrapment instruction, as given, did not rise to the level of plain

error.

         As noted above, Cherian argues that the evidence does not indicate he was predisposed to

commit the crime for which he was convicted; the issue of Cherian’s predisposition, however, is

more directly related to his argument that he was entrapped, and it is to that issue that we next

turn.

                                           III. Entrapment

         The crux of Cherian’s appeal is that he was legally entrapped, and that therefore his

conviction must be reversed. Cherian does not dispute that his conduct violated the law


                                                  -6-
prohibiting use of a facility of interstate commerce to entice a minor to engage in sexual activity,

but he argues that he never would have committed the offense absent government inducement. In

other words, Cherian submits that, prior to the Government’s involvement, he was not

predisposed to commit the crime in question –and that there is no evidence to suggest otherwise.

       Entrapment is an affirmative defense. United States v. Bruce, 145 F.3d 247, 256 (5th

Cir.)(en banc), cert. denied, 525 U.S. 973, 119 S.Ct. 426 (1998). A defendant claiming

entrapment is required to show that he was induced to commit a criminal act by a government

agent and that he was not predisposed to commit the act without the inducement. United States v.

Thompson, 130 F.3d 676, 689 (5th Cir. 1997)(citations omitted). Once the defendant makes a

prima facie showing of entrapment, the government then bears the burden of proving beyond a

reasonable doubt that the defendant was not entrapped. See United States v. Byrd, 31 F.3d 1329,

1335 (5th Cir. 1994).

       Because entrapment is the result of a jury finding of governmental inducement and no

predisposition, a jury must necessarily find that there was no entrapment when the government

proves beyond a reasonable doubt either the existence of predisposition or the non-existence of

inducement. Thompson, 130 F.3d at 689. In other words, entrapment can be disproved in one of

two ways, by showing beyond a reasonable doubt either that the defendant was not induced or

that he was predisposed to commit the crime.

       In the case at hand, the jury rejected Cherian’s entrapment defense. In these

circumstances, the applicable standard of review is the same as that which applies to sufficiency of

the evidence. United States v. Rodriguez, 43 F.3d 117, 126 (5th Cir. 1995). “In other words, we

must accept every fact in the light most favorable to the jury’s guilty verdict, and we may reverse


                                                 -7-
only if no rational jury could have found beyond a reasonable doubt either (1) lack of government

inducement or (2) predisposition to commit the charged crime.” United States v. Reyes, 239 F.3d

722, 739 (5th Cir.), cert. denied, 533 U.S. 961, 122 S.Ct. 156 (2001).

       Entrapment occurs “when the criminal design originates with the officials of the

government , and they implant in the mind of an innocent person the disposition to commit the

alleged offense and induce its commission in order that they may prosecute. United States v. Wise,

221 F.3d 140, 154 (5th Cir. 2000), cert. denied, 532 U.S. 959 (2001)(quoting Sorrells v. United

States, 287 U.S. 435, 442, 53 S.Ct. 210, 212-13 (1932). The predisposition portion of an

entrapment inquiry focuses on whether the defendant was an “unwary innocent” who exercised

poor judgement or an “unwary criminal” who readily availed himself of the opportunity to

perpetrate the offense. See United States v. Bradfield, 113 F.3d 515, 522 (5th Cir. 1997).

       This Court has recognized a number of factors that may indicate a defendant’s

predisposition, including the defendant’s “eagerness to participate in the transaction” and “his

ready response to the government’s inducement offer.” United States v. Chavez, 119 F.3d 342,

346 (5th Cir. 1997)(quotation and citations omitted). Furthermore, according to circuit precedent,

entrapment cannot be established merely by showing that “a Government agent has provided the

accused with the opportunity or facilities for the commission of the crime.” United States v.

Brace, 145 F.3d 247, 260 (5th Cir. 1998)(en banc).

       In light of the controlling case law discussed above, in order to prevail on his entrapment

argument Cherian must show that no rational jury could have found that he was predisposed to

entice a minor to meet him for sex; if he demonstrates that Government agents merely provided

him with the opportunity to do so, his arguments cannot succeed.


                                                -8-
       As previously noted, Cherian first initiated contact with “Jennie” and did so while “Jennie”

was operating online in a chat room called “Mom and Daughter Sex,” which was known as such

because of its emphasis on sexually explicit conversations between women and young females.

       Over the course of their online relationship, Cherian repeatedly engaged in sexually

explicit conversations with “Jennie.” The conversations were, without notable exception, steered

by Cherian, and included inquiries about “Jennie’s” sexual experiences as well as descriptions of

the sexual activities he proposed the pair could engage in at the time of their meeting. In fact,

during their first online conversation, Cherian brought up the notion of a potential sexual

rendevous. Their initial communication included Cherian questioning whether “Jennie” was

willing to have sex, whether she was able to sneak out of her parents house to meet at night, and

even explored possible dates for such a meeting.

       The record shows that Cherian was responsible for planning the meeting at which he was

arrested, including the details such as the time and place. When arrested, Cherian had condoms in

his wallet, and Trang Chung, who was with Cherian when he was arrested, testified that Cherian

was meeting someone he believed to be a minor and that he intended to have sex with that minor.

       Cherian argues that his situation is akin to that of the defendant in Jacobson, insofar as he

was not predisposed to have a sexual interest in children prior to the government contacting him.

In Jacobson v. United States, 503 U.S. 540, 112 S.Ct. 1535, the petitioner, who had been

convicted of knowingly receiving child pornography through the mail, challenged his conviction

based on the premise that he was entrapped. The Supreme Court determined that “the

government overstepped the line between setting a trap for the ‘unwary innocent’ and the

‘unwary criminals,’ and as a matter of law failed to establish that petitioner was independently


                                                 -9-
predisposed to commit the crime for which he was arrested”; as a result, the defendant’s

conviction was reversed. Id. at 542 (internal citation omitted). The key to the reversal in Jacobson

was that, according to the court, the Government failed to carry its burden of proving that the

defendant was predisposed to violate the law before the Government intervened. Id. at 549, n.2.

       Although there are some similarities between the factual scenario found in Jacobson and

the facts surrounding the case at hand, there are significant distinctions that prevent Cherian’s

argument from succeeding.

       In Jacobson, it was the Government that initiated communications with the Defendant,

and, though Defendant did reply to several surveys and questionnaires, Government agents were

responsible for the bulk of the correspondence –which was solicitous in nature and continued for

more than two years before the Defendant actually expressed any interest in breaking the law. By

contrast, in the case at hand, it was Cherian who first contacted Government agents –who were

posing as “Jennie”– and it was Cherian who suggested a date to have oral sex within minutes of

meeting “Jennie” and learning that she was a minor.

       The evidence, when viewed in the light most favorable to the verdict, establishes that

Cherian first contacted “Jennie,” had explicit conversations with her, and arranged a meeting with

her for the purpose of having sex. A determination that Cherian “read[ily] respond[ed] to the

government’s inducement offer” and was “eager to particpate in the transaction” is not

incompatible with the record. Such evidence can be used to prove that the defendant was

predisposed to commit a crime. See Chavez, 119 F.3d at 346; see also Brace, 145 F.3d 247, 262

(“evidence of the defendant’s ready response to the solicitation, as well as evidence of

independently motivated behavior that occurs after government solicitation begins, can be used to


                                                -10-
prove that the defendant was predisposed”).

       In addition, in the case at hand, Government agents did little more than operate online

posing as an underage girl; Cherian initiated the conversation and on several occasions –including

their first online interaction– proposed they meet for a sexual encounter. He also proposed the

meeting at which he was arrested. The evidence –again, viewed in the light most favorable to the

jury’s verdict– indicates that the Government merely provided an opportunity for Cherian to

commit a crime. Therefore, the evidence was sufficient to allow a rational jury to reject Cherian’s

asserted entrapment defense. See Brace, 145 F.3d at 260.

                                       IV. CONCLUSION

       For the foregoing reasons, the judgement of the district court is AFFIRMED.




                                               -11-